ACCEPTED
                                                                                                                                   05-14-00631-CV
                                                                                                                         FIFTH COURT OF APPEALS
                                                                                                                                   DALLAS, TEXAS
                                                                                                                             2/27/2015 11:11:21 AM
                                                                                                                                        LISA MATZ
                                                                                                                                            CLERK


                                                                                                           Edwin Buffmire
                                                                                                           (214) 953-5939 (Direct Dial)
                                                                                                           (214)
                                                                                                            FILED661-6839
                                                                                                                    IN (Direct Fax)
                                                                                                           ebuffmire@jw.com
                                                                                                     5th COURT    OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                         February 27, 2015                           2/27/2015 11:11:21 AM
                                                                                                            LISA MATZ
                                                                                                              Clerk
     Via E-FILE
     Lisa Matz, Clerk of the Court
     Fifth District Court of Appeals
     George L. Allen, Sr. Courts Bldg.
     600 Commerce Street, Suite 200
     Dallas, Texas 75202


               Re:       Case No. 05-14-00631-CV; Virgilio Avila and Univision Group, Inc. v. F.B.
                         Larrea

     Dear Ms. Matz:

             We are in receipt of your letter dated February 26, 2015 regarding oral argument in the
     above-referenced matter. Charles L. “Chip” Babcock of my firm will present oral argument on
     behalf of Virgilio Avila and Univision Television Group, Inc. on April 28, 2015 at 9:00 a.m.

                Please contact me should you have any questions.

                                                                Sincerely,

                                                                /s/ Edwin Buffmire

                                                                Edwin Buffmire



     cc:                 Charles L. “Chip” Babcock

                         John M. Lozano
                         Rachel A. Varughese
                         Law Office of John M. Lozano
                         9900 Starlight Road, Suite 200
                         Dallas, TX 75220-4540




12301426v.1
              901 Main Street, Suite 6000   •   Dallas, Texas 75202   •   (214) 953-6000   •   fax (214) 953-5822